Citation Nr: 1642078	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO. 03-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent from March 29, 2001 to March 19, 2012 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 19, 2012.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

By way of background, the Veteran was granted service connection for PTSD in November 2001, and a rating of 30 percent was assigned. The Veteran properly perfected an appeal as to the assigned rating. In a November 2007 decision, the Board awarded an increased rating of 50 percent effective February 21, 2006, but denied a rating in excess of 30 percent prior to that date. A February 2009 Joint Motion for Remand vacated and remanded the denials of increased ratings in excess of 30 percent prior to February 21, 2006 and in excess of 50 percent thereafter for insufficient reasons and bases.

In June 2012, the Board granted an increased rating of 50 percent prior to February 21, 2006, and then remanded the issues of entitlement to an increased rating in excess of 50 percent from February 21, 2006 forward for PTSD and entitlement to TDIU for further development, resulting in the single increased rating claim being split into two portions. 

Concerning the period from February 19, 2006 forward and entitlement to TDIU, the requested information regarding the Veteran's employment was provided in August 2012 correspondence, which also waived receipt of the notice letter concerning entitlement to TDIU requested by the Board. As such, the directives in the June 2012 remand have been substantially complied with and the issues of an increased rating in excess of 50 percent from February 19, 2006 forward and TDIU are again before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Concerning the grant of an increased rating of 50 percent prior to February 19, 2006, a June 2013 Joint Motion for Remand vacated and remand that potion of the Board decision that denied a rating in excess of 50 percent prior to February 21, 2006 for inadequate reasons and bases and the issue was returned to the Board. In December 2013, the Board again denied entitlement to an increased rating in excess of 50 percent prior to February 21, 2006. A May 2015 Joint Motion for Remand vacated and remanded the December 2013 Board denial of entitlement to an increased rating in excess of 50 percent prior to February 21, 2006. As such, that portion of the increased rating claim has also been returned to the Board.

Following the May 2015 Joint Motion for Remand, the RO granted an increased rating of 70 percent for PTSD and entitlement to TDIU, both effective March 19, 2012. AB v. Brown, 6 Vet. App. 35 (1993). In response, the Veteran in July 11, 2016 correspondence the Veteran, through his representative, expressed satisfaction with the award of a 70 percent rating and TDIU from March 19, 2012 forward, and stated that he wished to withdraw his appeal of the assigned rating for that period. 

In light of the forgoing procedural history and the withdrawal request, the issues currently before the Board are entitlement to an increased rating in excess of 50 percent from March 19, 2001, the date of service connection for PTSD, to March 19, 2012, the date on which the Veteran withdrew his claim going forward, and entitlement to TDIU prior to March 19, 2001. The issues have been re-characterized as such on the title page.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the RO awarded TDIU in a May 2016 rating decision, effective March 19, 2012, rendering the issue of entitlement to TDIU from that date forward moot. However, the award of TDIU does not span the entire period during which the increased rating claim has been on appeal, and thus entitlement to TDIU prior to March 19, 2012 is still on appeal. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the period prior to March 19, 2012, the Veteran's PTSD was manifested by isolationist and emotionally distant behavior, irritability, unprovoked outbursts of anger, depression, anxiety, difficulty concentrating, nightmares, intrusive thoughts, mild immediate memory impairment, difficulty adapting to stressful circumstances (such as work or a work-like setting), flattened affect, chronic sleep impairment, and an inability to establish and maintain effective relationships; resulting in occupational and social impairment in most areas. A total occupational and social impairment has not been shown.

2. Prior to December 2007, the Veteran had one disability rated at 60 percent or more, but was not rendered unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.

3. From December 2007 to March 19, 2012, the Veteran had a single disability rated at 60 percent or more, and was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history during that period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, prior to March 19, 2012 for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for TDIU prior to December 2007 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).
 
3. The criteria for TDIU from December 2007 to March 19, 2012 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Turning to entitlement to TDIU, the June 2012 Board decision requested that the Veteran be provided notice of the information necessary to substantiate a claim for TDIU. However, as noted in the introduction the Veteran's attorney waived the right to such notice in August 2012 correspondence. No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service, VA, and Veteran Center treatment records with the claims file. 

While there is evidence of potential PTSD treatment at other Veteran outreach clinics, the Veteran was requested following the March 2005 and February 2010 Board remands to identify and authorize for release any private treatment records associated with his disability, but no response was received from the Veteran. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). As such, VA made sufficient attempts to obtain these records. No other relevant records have been authorized for release and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2001, June 2001, February 2006, and May 2010. The examinations were adequate because the examiner considered and addressed the Veteran's contentions and conducted thorough psychiatric examinations. 

The Board notes that several of the examiners did not indicate whether the claims file was reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, each examiner noted the Veteran's subjective reports of the type and severity of his symptoms and their effects on his social, familial and occupational functioning, as well as conducted their own objective psychiatric examinations of the Veteran. Between the Veteran's reports and their own noted observations, the Board finds that the examiners, even without review of the claims file, were apprised of a sufficient number of relevant facts to render informed evaluations of the severity of the Veteran's condition at the time he was examined. As such, the evaluations of record are adequate for rating purposes despite any failures to review the claims file.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating and TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.


II. PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

During the period on appeal the Veteran has continuously asserted that his PTSD results in familial, social, work and mood impairment. With respect to specific symptomatology, the Veteran has reported unprovoked irritability with outbursts, difficulty working with others, limited or no friendships, isolationist behavior, dislike of crowds, inability to be intimate with others, crying spells, sleep impairment and depression, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's employer also submitted a September 2002 statement indicating that the Veteran had declined a promotion to management based on concerns over the stress of the position, and that he had sought a transfer to a different area of the company due to the high stress and "burnout" of working with customers on the phone. There is no evidence that this statement is not credible, and as such it is probative of the level of the Veteran's work impairment. 

The Veteran has been provided with several VA psychiatric evaluations during the period on appeal. Two examinations were provided in May 2001. The first noted that the Veteran reported a recent divorce, sleep impairment, intrusive thoughts, nightmares, and emotional distancing. The Veteran was found to be alert and oriented, demonstrated no signs of thought disorder no of psychosis.  The examiner indicated that the Veteran was mentally competent.  The Veteran was without suicidal ideation, homicidal ideation, or audiovisual hallucinations.
The second May 2001 examination, conducted by the same examiner as the first, noted reports of daily thoughts of Vietnam, flashbacks, guilt, anger, isolationist behavior, difficulty being close with others, sleep impairment, hypervigilance, anger, and irritability. The Veteran further stated he was recently divorced but was still in contact with his children and grandchildren. He also stated he was currently working. The Veteran described his mood generally as being irritable and angry or depressed, passive and withdrawn, but the examiner noted him to be quiet, thoughtful and cooperative during the examination. The examiner found no suicidal ideation, homicidal ideation, or hallucinations. Overall, the examiner stated that the Veteran had moderate occupational and social impairment resulting from these symptoms, and assigned a GAF score of 60.

A June 2001 examination report reflects that the Veteran reported a recent divorce due to lack of communication and intimacy, and described himself during the marriage as withdrawn. The Veteran also reported difficulties at work, specifically frustration with customers in his role as a customer service representative. Social life was noted to be constricted, with a dislike of social events, no friends and a dislike of crowds. A restricted affect, was present, as was a general depressed mood. While the examiner indicated that PTSD was not present, a diagnosis of depressive disorder was rendered and a GAF score of 65 was assigned, reflecting mild to moderate symptoms particularly concerning interpersonal relationships.

Another examination was conducted in February 2006. The Veteran reported being divorced but that he was still in contact with his children and grandchildren. He endorsed limited friendships, and denied any legal problems and stated that he was still employed. He reported that he generally feels depressed and has severe difficulty sleeping. He was noted to have a flat affect and a somewhat depressed mood. There was no evidence of suicidal ideation, homicidal ideation, hallucinations, or a thought disorder. He was further noted to be capable of maintaining his activities of daily living, oriented in all spheres and have normal speech. Short term memory was noted as slightly diminished. The Veteran endorsed experiencing a lone panic attack when exposed to fireworks, but no attacks since. Overall, the examiner stated that the Veteran had PTSD of moderate degree and assigned a GAF score of 50. 

A VA was provided in March 2010. The examination report notes subjective reports of social isolation and no close friends, but also regular contact with his children and other immediate family members. On examination the Veteran was noted to have normal appearance, thought processes, speech, attitude, affect, attention, orientation, judgment, and insight. The examiner further found there to be no evidence of hallucinations, suicidal or homicidal ideation, panic attacks, obsessive rituals, inappropriate behavior, or violence. Mood was noted to be dysphoric and frequent depression was endorsed. Sleep and mild immediate memory impairments were present, as well as nightmares and irritability. Overall the examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 52.

The Veteran was also provided with a TDIU examination in March 2010, where the examiner indicated that the Veteran reported difficulty dealing with customers and coworkers while he was still employed. However, the examiner noted that the Veteran was not wholly unemployable due to his PTSD, as while it and its associated symptoms provided a moderate barrier to employment he would still be able to perform work that included relative isolation or limited public contact.

There is no evidence that any of these examiners were not competent and credible. As all of these examination reports noted the Veteran's subjective reports of his symptoms and their effect on his social and occupational functioning and were based on objective psychiatric evaluations, the Board finds that each is entitled to significant probative weight concerning the type and severity of the veteran's symptoms, as well as his overall level of social and occupational impairment, at the time they were conducted. Nieves-Rodriguez, 22 Vet. App. 295.

Also of record are two other psychiatric evaluations submitted by the Veteran. The first is from June 2010, and was completed by a readjustment counselling therapist at a Veteran's Center. The letter noted symptoms of depression, anxiety, rage, hypervigilance, intrusive thoughts, isolation, flashbacks and sleep impairment. It further noted trust issues and an inability to work as a member of a team or under direct supervision. It further noted that the Veteran reported no friends and a 1998 divorce, which he attributed to his PTSD symptoms, specifically his isolationist tendencies and inability to be intimate with others. He further indicated that he was forced to leave his job due to an inability to work with customers and coworkers, with his social anxiety and anger becoming overwhelming in a work setting. Overall the examiner indicated that it was highly unlikely that the Veteran would be able to secure employment due in part to his psychiatric disorder, and a GAF score of 35 was assigned.

Next the Veteran submitted a private opinion from April 2012. This evaluation noted that the Veteran reported an inability to be close with others, and increasing irritability with customers at work resulting in him being removed from direct contact with customers. He further indicated that he was divorced from his wife due to intimacy reasons and had a distant relationship with his children. Concerning work, the Veteran stated that although he was able to function well initially, his symptoms began to interfere with his ability to work. Specifically the Veteran endorsed difficulty with irritability with outbursts of anger towards both customers and mangers, resulting in his eventual reassignment. Frequent intrusive thoughts, isolationist behavior, nightmares, sleep impairment, intrusive thoughts, frequent panic attacks with respect to certain triggers, and unprovoked outbursts of irritability or anger were all present. 

As part of this evaluation the Veteran's former wife and two sons were interviewed, all of whom reported that the Veteran was emotionally isolated to an extreme degree. The Veteran's ex-wife further stated that he also behaved erratically, including leaving the table in the middle of dinner or having angry outbursts for no apparent reason. All three also indicated that the Veteran engages in extreme social isolation and that outside of minimal contact with other veterans he spends most of his time alone. Overall the Veteran's symptoms were described as severe, and a GAF score of 45 was assigned.

There is no evidence that these private evaluators were not competent or credible, and as the reports are based on an examination of the Veteran and his own subjective reports of symptoms, the Board finds they are entitled to significant probative weight. Id.

While the Veteran has not received consistent mental health treatment either privately or through VA, several treatment records are associated with the claims file from this period. May 2009 through August 2009 records reflect notations of anger issues, strong isolationist tendencies, and an inability to work with others. An undated Veteran's Center evaluation was associated with the claims file in March 2010, which noted normal appearance, manner, speech, orientation, memory, affect, judgment and thought process, with no hallucinations or suicidal or homicidal ideation. Sleep impairment, low energy, introverted or isolationist tendencies, few friends, anger issues and vacillating moods were all endorsed.

An April 2012 VA treatment record noted irritability, isolation, insomnia, trouble concentrating, mild to moderate anxiety a few times per month, nightmares, and angry outbursts. On examination the Veteran was well-groomed, with normal speech, thought processes, attention, orientation and memory and no evidence of suicidal ideation, homicidal ideation or hallucinations. An addendum to the April 2012 record noted a tense or anxious affect, depression, and anger, and a GAF score of 68 was assigned.

Based on the foregoing, the Board finds that an increased rating of 70 percent, but no higher, for the Veteran's PTSD is warranted for the period from March 29, 2001 to March 19, 2012. The evidence of record establishes that throughout the period on appeal the Veteran has consistently displayed symptoms of irritability with outbursts of anger, nightmares, intrusive thoughts, vacillating moods, depression, anxiety and emotional distancing. Both the medical evidence and lay statements of record indicate the Veteran's social anxiety is of a level that he is almost completely isolated from others, preferring to avoid crowds and other types of social events.

The Veteran's lay statements and psychiatric evaluators all discuss his irritability, stress and anxiety and its detrimental effects on his ability to effectively work with customers, coworkers and managers while he was employed, and how these factors likely prevent him from returning to work. The September 2002 employer statement noted that the Veteran turned down a managerial position due to concerns over the stress associated with the position and sought a transfer to a different department at one point due to the stress of dealing with customers on a daily basis. This evidence is reflective of difficulty adapting to stressful circumstances and an inability to establish and maintain effective work relationships, which are directly considered by the 70 percent rating.

In addition to the issues noted to be present at work due to the Veteran's irritability, the Veteran has repeatedly indicated that he does not socialize with others and was divorced from his wife primarily due to his inability to be emotionally close and communicate effectively with others. In the April 2012 psychiatric evaluation the Veteran's wife and children reported erratic behavior at home with unprovoked outbursts of violence, specifically yelling, and that he was always emotionally distant with them. This evidence is indicative of an inability to establish and maintain effective relationships, as well as general impairment with respect to the area of family relations.

While the Veteran does not have several of the symptoms directly contemplated by a 70 percent rating, the focus when rating psychiatric disabilities is not the number of symptoms present at a certain level but instead the overall level of occupational and social impairment resulting from those symptoms that are present. Mauerhan, 16 Vet. App. at 442. Here, the evidence of record indicates that the Veteran's irritability with outbursts of anger, anxiety, depression, difficulty adapting to stressful situations and an inability to establish and maintain effective relationships have resulted in social and occupational impairment in most areas. Specifically, these symptoms have resulted in deficiencies with respect to his work, his family and social relationships and his mood, as he is often noted to be either irritable or angry or depressed or anxious.

The Board also notes that, while outside of the specific period being examined herein, a later March 2016 VA examination determined that overall the Veteran's level of impairment was of the 70 percent range, and that this determination was based on the same type and severity of symptomatology endorsed by the Veteran throughout the period on appeal, including irritability with outbursts, concentration issues, hypervigilance, intrusive memories and nightmares, sleep disturbance, depressed mood, anxiety, flattened affect and difficulty with stressful situations. As this determination was based predominantly on the same symptomatology, it is probative of the level of overall impairment prior to the examination as well.

Finally, the Veteran was assigned GAF scores of 60 in May 2001, 65 in June 2001, 50 in February 2006, 52 in March 2010, 35 in June 2010 and 45 in April 2012. GAF scores ranging from 31 to 50 reflect serious symptoms (e.g., speech intermittently illogical or obscure, suicidal ideation or severe obsessional rituals) or major or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 38 C.F.R. § 4.130 (2014) (incorporating by reference the DSM-IV for rating purposes). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). Id.

In this case, while the Veteran's GAF scores predominantly fall within or near the 31 to 50 range, reflecting serious to major overall social and occupational impairment and correlating with a 70 percent rating. These scores are probative as they are a numerical representation of a psychiatric evaluator's overall determination concerning the Veteran's total level of impairment given his symptomatology. Thus, the GAF scores assigned during the period on appeal reflect an overall level of impairment that more nearly approximates that contemplated by a 70 percent rating. As such, the Board finds that an increased rating of 70 percent, but no higher, prior to March 19, 2012 for PTSD is warranted in this case. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

An increased rating in excess of the 70 percent rating assigned herein prior to March 19, 2010 is not warranted in this case. Treatment records throughout the period on appeal exclusively note normal orientation, grooming, thought processes, appearance, speech and behavior. The Veteran has denied suicidal ideation, homicidal ideation, and hallucinations in every treatment record and evaluation during this period, and no professional has indicated that the Veteran is a danger to himself or others. While mild memory loss was noted during this period, there is no evidence that this loss is so severe that the Veteran has difficulty remember such well engrained information as his own name or the names of close relatives. The Veteran has not identified any other salient symptoms of the same or similar severity as those directly listed under a 100 percent rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Further, the symptoms that are present do not result in total social and occupational functioning. While the Veteran repeatedly during this period endorsed few or no friends and a difficult relationship with his former spouse, he did also state that he had on-going relationships with both of his sons and his grandchildren, and that they interacted on a fairly regular basis. Additional records also reflect that the Veteran was successfully able to interact at least with fellow veterans during event and meetings. As such, while a social impairment or deficiency attributable to the Veteran's current symptoms is present, these symptoms do not result in a total social impairment. All of the VA examiners and other evaluators of record have at the most indicated that the Veteran's overall impairment is severe, as opposed to total, either through their verbal assessments or their assigned GAF scores. Based on the foregoing, an increased rating of 100 percent prior to March 19, 2012 is not warranted in this case. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the [current] rating [assigned herein] for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 70 percent, but no higher, prior to March 19, 2012 is warranted. See Hart, 21 Vet. App. 505.

The Board has considered the propriety referring the claim for extraschedular consideration. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as isolationist and emotionally distant behavior, irritability, unprovoked outbursts of anger, difficulty concentrating, nightmares, intrusive thoughts, depression, anxiety, mild immediate memory impairment, difficulty adapting to stressful circumstances (such as work or a work-like setting), flattened affect, chronic sleep impairment, and an inability to establish and maintain effective relationships. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the noted symptoms are directly contemplated by the rating schedule and the General Formula to some degree. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's PTSD is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for PTSD, type II diabetes mellitus and hypertension. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, when considering the grant of a 70 percent rating prior to March 19, 2012 herein, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for PTSD at 70 percent, type II diabetes mellitus at 20 percent and hypertension at 10 percent. 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 60 percent or higher, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the Board must now address whether, during the period prior to March 19, 2012, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD. The Veteran's formal TDIU application reflects that he stopped working in December 2007, prior to which had worked in customer service since approximately 1999. The evidence of record reflects that this position was both full time and substantially gainful, and therefore entitlement to TDIU prior to December 2007 is not warranted as the Veteran was fully and gainfully employed. 38 C.F.R. § 4.16(a).

From December 2007 forward, in determining whether the Veteran was capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and special training. As noted, the Veteran's work experience consisted of approximately eight years working in customer service, with experience in other managerial roles prior to 1999. The Board notes that there are some notations that the Veteran operated a photography business from December 2007 forward. However, August 2012 clarifying statements from the Veteran and his representative reflect that the photography was primarily a hobby, and not full time employment. Further Social Security Administration (SSA) earning statements submitted show a dramatic drop off in earnings following 2007 indicating minimal, if any, employment, and that if considered employment it would not be considered gainful. Id. Concerning education and training, the Veteran has a high school degree and there is no evidence of any special training. 

In addition to the Veteran's work and education history, numerous lay statements and medical opinions have been associated with the claims file. The Veteran has repeatedly asserted in his lay statements that he was forced to retire from his job in customer service in December 2007 due to his PTSD symptoms. Specifically, he has stated that his irritability and anger would result in him becoming inappropriately upset with customers, coworkers and mangers. He is competent to report these symptoms and the effect they had on his ability to work, as these are all lay-observable facts. As such, they are entitled to probative weight. Jandreau, 492 F.3d 1372.

Several opinions concerning the occupational impact of the Veteran's PTSD are of record. A VA opinion concerning employability was obtained in March 2010. The examiner noted that the Veteran reported retiring from work due to difficulties interacting with customers and coworkers. The examiner then stated that while the Veteran's PTSD was a moderate barrier to employment, he likely would be employable if he could obtain a job that involved relative isolation and minimal public contact.

The Veteran submitted private opinions concerning his employability in June 2010 and April 2012. In the June 2010 evaluation, the evaluator indicated that the Veteran was forced to leave his job due to the anxiety and anger he experienced due to his PTSD, and that these factors had rendered him unemployable since leaving his prior position, due to his inability to effectively work with others. In April 2012, another evaluator noted that the Veteran was forced to retire from his job due to difficulties interacting with customers, coworkers and supervisors due to his anxiety and irritability. The examiner noted that the Veteran's PTSD, and the associated anger and irritability specifically, had rendered him unemployable since he was forced to leave his previous job in December 2007.

There is no evidence that any of these examiners or evaluators was not competent or credible, and as the opinions were based on objective examinations of the veteran as well as his subjective reports of his symptoms and their effect on his ability to work, they are entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. 295  

While not offering direct opinions concerning the effect of his PTSD on his ability to obtain and maintain substantially gainful employment, the May 2001, June 2001, February 2006 and March 2010 VA examinations all noted that the Veteran reported difficulties at work stemming from his anger and irritability. VA treatment records reflect reports of issues or difficulties at work or working with others, specifically due to irritability and anger, in June 2009 and April 2012.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that from December 2007 forward the Veteran would have been able to find substantially gainful employment in another profession or field. The lay and medical evidence of record consistently notes that the Veteran had extreme difficulty with effectively interacting with customers, coworkers or managers due to his anxiety and irritability, often becoming inappropriately frustrated with these groups of people. 

Further, the Veteran's work experience of record is in the area of customer service or management, which by their nature entails interactions with other people. As such, while the March 2010 VA examiner noted that the Veteran could likely work in a position that was isolated or had limited contact, this type of position is not one in which the Veteran has work experience. Based on the Veteran's experience and work history, the Board finds that obtaining such a job is unlikely. As such, entitlement to TDIU prior to March 19, 2012 is warranted.



ORDER

Entitlement to an initial rating of 70 percent, but no higher, prior to March 19, 2012 for PTSD is granted.

Entitlement to TDIU prior to December 2007 is denied.

Entitlement to TDIU from December 2007 to March 19, 2012 is granted.



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


